Title: To Benjamin Franklin from Jean-Jacques Bachelier, 27 April 1777
From: Bachelier, Jean-Jacques
To: Franklin, Benjamin


Monsieur
Ce 27. avril 1777.
Dans la crainte d’avoir mal datté La lettre que j’ay eu l’honneur de vous ecrire et a Mr. de chaumont Je vous adresse celle cy pour vous assurer que c’est lundy 28 avril que Mr. Parens nous attant a sevres ou nous devons diner chez luy. Je vous prie d’en faire part a Mr. Le Ray de chaumont. Je suis avec Respect Monsieur Votre tres humble et tres obeissant serviteur
Bachelier
 
Addressed: A Monsieur / Monsieur frankelin / chez Mr. Le Ray De / chaumont / a Passy
Notation: Bachelier, Paris 27 Avril 1777
